SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

380
CA 11-02447
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


PATRICIA CURTO, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ZITTEL’S DAIRY FARM, JOHN ZITTEL, SANDY
ZITTEL, THOMAS DEXTER AND JEFFREY GASPER,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


PATRICIA CURTO, PLAINTIFF-APPELLANT PRO SE.


     Appeal from a judgment of the Supreme Court, Erie County (John M.
Curran, J.), entered March 8, 2011. The judgment dismissed
plaintiff’s causes of action upon a jury verdict of no cause of
action.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Curto v Zittel’s Dairy Farm ([appeal No. 1]
___ AD3d ___ [May 3, 2013]).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court